DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/07/2021 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.

Response to Arguments
Applicant’s claim amendments and arguments, see Remarks, filed 07/12/2021, with respect to claims 12-15 rejected under 35 U.S.C. 112(b) as being indefinite, and claims 1-20 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chamarajnager et al. (U.S. Pat. App. Pub. 2020/0236119) have been fully considered and are persuasive.  The rejections have been withdrawn. 

Examiner’s Note
Examiner attempted to call Patrick G. Billig (Reg. No. 38,080) on multiple occasions regarding an Examiner’s Amendment to address the objections below.  However, no return call was received.

Claim Objections
Claims 12-14 are objected to because of the following informalities:

Claim 12 recites “wherein instructions to control the processor include receive the telemetry”, which is not grammatically correct.  Examiner suggests the amendment “wherein the instructions [[to]] control the processor to 

Claim 13 recites “wherein instructions to control the processor include generate a mapping of correlated devices”, which is not grammatically correct.  Examiner suggests the amendment “wherein the instructions [[to]] control the processor to 

Claim 14 recites “wherein the instructions to control the processor include receive the mapping of correlated devices”, which is not grammatically correct.  Examiner suggests the amendment “wherein the instructions [[to]] control the processor to .

Appropriate correction is required.

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach, suggest, or render obvious the specific method, system, and product as set forth in the Specification, ¶[0031]-[0036], Fig. 3, 4, and recited in independent claims 1, 11, and 17, in particular comprising:
mapping correlations between a plurality of network devices based on telemetry from the network devices to determine correlated devices, wherein a first correlated device telemetry is applied to predict a second correlated device telemetry (claim 1, emphasis added; similarly recited in claims 11 and 17).
These reasons, in conjunction with the other limitations of the independent claims, put this case in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Puttur et al. (U.S. Pat. App. Pub. 2021/0021480) disclosed analyzing a first network device’s telemetry to predict future behavior of the first network device (Puttur, ¶[0056]), however, did not disclose using the telemetry to predict a second network device’s telemetry as claimed.

This application is in condition for allowance except for the following formal matters: 

The objection of claims 12-14 for grammatical errors as detailed above.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH R MANIWANG whose telephone number is (571)270-7257.  The examiner can normally be reached on 8:30AM - 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing F Chan can be reached on (571) 272-7493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/JOSEPH R MANIWANG/Examiner, Art Unit 2441                                                                                                                                                                                                        
/WING F CHAN/Supervisory Patent Examiner, Art Unit 2441